Citation Nr: 0330750	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York





THE ISSUE


Entitlement to service connection for sickle cell trait with 
hematuria.




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from October 1981 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for sickle 
cell trait with hematuria.

This case was previously before the Board at which time it 
was remanded for additional development and to allow the 
veteran to have a personal hearing before a regional hearing 
officer.


FINDINGS OF FACT

1.  The veteran has not responded to correspondence from VA 
since August 1997, and correspondence to him by VA and by 
his former counsel has been returned as undeliverable.

2.  The veteran has not apprised VA of his whereabouts.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO 
for information and evidence necessary to make a decision on 
the merits of his appeal, the veteran abandoned his claim.  
38 C.F.R. § 3.158 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for sickle cell trait with hematuria was 
denied in a February 1994 rating decision.  A notice of 
disagreement was received from the veteran in July 1994.  
The RO sent the veteran a statement of the case in June 1997 
and in the attached letter, informed him that he had60 days 
in which to perfect his appeal.

The veteran responded by perfecting his appeal of this 
decision in August 1997.

Subsequent correspondence to the veteran at his last known 
address that requested additional information was not 
responded to and the notices were returned by the Post 
Office as undeliverable.  No forwarding address was 
provided.

Correspondence from the veteran's attorney notified the 
Board in February 2003 that his attempts to contact the 
veteran have been unsuccessful.  Correspondence to his last 
known address had been returned.

After taking the necessary appropriate step, the veteran's 
attorney formally notified the Board in April 2003 that 
representation of the veteran was withdrawn.

In July 2003, the Board remanded the issue for additional 
development and to allow the RO to schedule a personal 
hearing for the veteran.  The letter sent to the veteran's 
last known address was returned to VA by the United States 
Postal Service; the addressee was unknown.

The veteran last contacted the RO more than six years ago.  
Since that time, he has not responded to VA's attempts to 
contact him.  Neither did he respond to his former 
attorney's attempt to contact him.  It is well-established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts.  See Hyson v. Derwinski, 5 Vet. App. 
262, 265 (1993).  The record clearly shows that he has 
failed to keep the RO abreast of his current address and has 
not provided any adequate reason or good cause for his 
actions.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one years after the date of request, the claim will be 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should 
the right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation, or 
monetary allowance under the provisions of 38 U.S.C.A. 
§ 1805 based on such evidence shall commence not earlier 
than the date of filing of the new claim.  See 38 C.F.R. 
§ 3.158 (2003).

It is apparent that under the circumstances of this case, a 
remand or further development by the Board would service no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burden on VA with no benefit flowing to 
the veteran are to be avoided).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request 
for additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  
The Court in Morris noted that the Supreme Court had held 
that everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated 
agency regulations, citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947).  The Court found that even though the 
veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a), he was necessarily charged with 
knowledge of the regulation.  Here, the veteran was plainly 
on notice of the necessity of submitting additional 
evidence.

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to a 
request for evidence sent to his latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
In essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken exception 
to does not currently exist. See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)).  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to these issues and, 
therefore, the claims must be dismissed.

In the event that the veteran communicates with VA at some 
future point regarding his claim, he will be free to pursue 
his claim at that time, subject to the laws governing 
reopening of previously and finally disallowed claims.  See 
38 U.S.C.A. § 5108(b) (West 2002).


ORDER

The claim of entitlement to service connection for sickle 
cell trait with hematuria is deemed abandoned and is 
dismissed.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



